Citation Nr: 1137308	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral knees, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard.  He had a periods of active duty for training (ACDUTRA) from February 1967 to June 1967 and from July 10, 1971 to July 24, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a member of the Board.  A May 2008 letter informed the Veteran that the hearing he requested was scheduled in July 2008.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In August 2010, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

Degenerative joint disease of the bilateral knees was first diagnosed many years after the Veteran's discharge from service, and the most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current bilateral knee disability and service or service-connected lumbosacral strain weighs against the claim.



CONCLUSION OF LAW

The criteria for establishing service connection for degenerative joint disease of the bilateral knees have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a December 2004 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection on a direct basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A May 2006 letter, sent with the statement of the case, provided the Veteran with notice regarding what information and evidence is needed to substantiate a claim for service connection on a secondary basis.  The claim was last readjudicated in July 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and Social Security Administration (SSA) records.

In addition, the Board notes that the case was remanded in August 2010 to obtain relevant treatment records from the VA Medical Center in Richmond, Virginia dating since June 2007 and to provide the Veteran with a VA examination.  The relevant records were obtained and associated with the claims file and the Veteran was afforded a VA examination in September 2010.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has degenerative joint disease of both knees that is either the result of an injury during a period a period of ACDUTRA or secondary to his service-connected lumbosacral strain.  Specifically, during a period of ACDUTRA, on July 14, 1971, the Veteran was a passenger in the rear of a two and a half ton truck when the shoulder of the road collapsed, causing the truck to slide sideways down a bank into the ditch.  The truck was leaning at an abnormal angle and, thinking the truck might tip over, the passengers jumped out of the truck.  Although treatment records show the Veteran hurt his back in this incident, he now asserts that he also hurt his knees when jumping out of the truck.  

Service treatment records reflect that at separation from active duty in May 1967, evaluation of the Veteran's lower extremities was normal.  The Veteran denied having a trick or locked knee.  The Veteran was in a vehicle accident, as described above, during a period of ACDUTRA in 1971.  In August 1971, after the vehicle accident, the Veteran was discharged from the National Guard.  Evaluation at separation revealed normal lower extremities.  The Medical Board report from August 1971 contained a final diagnosis of strain acute lumbosacral.  There was no mention of any knee disability or injury.  

During a March 1972 VA examination it was noted that the Veteran's gait and stance were normal.  

VA treatment records indicate that in February 1999 the Veteran complained of bilateral knee pain for the past 4 to 5 years.  He reported that he was on his feet all the time and had no history of trauma.  X-rays of the knees revealed moderate degenerative joint disease with mild joint effusion of both knee joints.  Subsequent VA records also show degenerative joint disease of the knees.  

During a January 2008 VA spine examination it was noted that the Veteran's gait was normal.  

The Veteran was afforded a VA joints examination in September 2010.  He stated that he was thrown from a truck while on active duty (for training).  The examiner noted that the diagnosis at that time was lumbar strain.  According to the Veteran, he "mostly" hurt his back but he also hurt his knees even though the records do not document it.  The Veteran stated that he did not seek medical care until approximately 2001 and that he did not self treat in the interim; he just "lived with it."  A physical examination was performed, which was notable for a normal gait, and X-rays were reviewed.  The examiner diagnosed degenerative joint disease of the bilateral knees.  She opined that it is less likely as not that the degenerative joint disease of both knees arose during the period of ACDUTRA in which the Veteran was involved in a truck accident where he jumped out of a truck.  The examiner explained that only lumbar strain was documented at the time and there was no documentation of knee complaint or antalgic gait from 1971 to 1999 when the Veteran began to seek care for bilateral knee pain.  She also noted that the Veteran reported that the knee pain began in 1995.  The examiner also opined that it is less likely as not that the degenerative joint disease of both knees is caused by or aggravated by lumbosacral strain.  She explained that there was no documented gait abnormality and that during the examination the Veteran had no gait abnormality or abnormal shoe wear pattern.

The Board has afforded the September 2010 VA opinion high probative value as it was made after a review of the relevant evidence - including medical, diagnostic, and lay evidence - and examination of the Veteran, and the examiner provided a clear rationale for the conclusions reached.  The opinion that the degenerative joint disease is less likely as not caused by service or caused or aggravated by service-connected lumbosacral strain is adverse to the claim.  This opinion is supported by the evidence of record.  Service records reflect no complaints regarding the knees and show a normal clinical evaluation of the lower extremities after the vehicle accident.  In February 1999, the Veteran reported bilateral knee pain beginning 4 to 5 years previously, which would have been decades after his separation from service.  Finally, the Veteran's gait was reportedly normal during VA examinations in March 1972 and January 2008.  There is no medical opinion contrary to the opinion offered by the VA examiner.  

While the Veteran contends that he has a knee disability as a result of his service or caused or aggravated by his service-connected lumbosacral strain, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  A VA medical opinion was obtained regarding the etiology of the knee disabilities and, as explained above, is adverse to the Veteran's claim.  The Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions, as the etiology of degenerative joint disease requires medical expertise to determine.  The Board also points out that while the Veteran now reports trauma to his knees during the 1971 vehicle accident, he did not report any knee complaints shortly after the accident and denied a history of knee trauma in February 1999.  The Veteran's current contention of experiencing a knee injury during his 1971 accident is inconsistent with the other evidence of record and is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's degenerative joint disease of the bilateral knees was not present in service or for many years thereafter, is not related to his military service, and is not caused or aggravated by service-connected lumbosacral strain.  Accordingly, service connection for degenerative joint disease of the bilateral knees is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for degenerative joint disease of the bilateral knees, to include as secondary to service-connected lumbosacral strain, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


